March 15, 1993        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-2258 

                       MELVIN A. BROWN,

                    Plaintiff, Appellant,

                              v.

      CHICOPEE FIRE FIGHTERS, LOCAL 1710, IAFF, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Frank H. Freedman, U.S. District Judge]
                                                    

                                         

                            Before

                   Torruella, Cyr and Stahl,
                       Circuit Judges.
                                     

                                         

Melvin A. Brown on brief pro se.
               
Marshall T. Moriarty,  Craig D. Robinson,  and Maskell & Moriarty,
                                                                 
on brief for appellees.

                                         

                                         

          Per Curiam.    Melvin A. Brown appeals pro  se from
                                                        

the  district court's  dismissal  of his  claims against  the

Trial  Court  of  Massachusetts, District  Court  Department,

Springfield Division, Small  Claims Department and  the Trial

Court  of  Massachusetts,  District  Court  Department, Small

Claims   Sessions,   Chicopee   Trial  Court,   state   court

defendants,   for  lack   of  subject   matter  jurisdiction,

dismissal  of  his  federal  constitutional   claims  against

Chicopee  Fire Fighters  Local  1710 (the  "Union") as  time-

barred,  and dismissal  without  prejudice of  his state  law

claims  against  the Union.    The  district court  dismissed

appellant's claims in two thorough and well-reasoned opinions

dated  October 8,  1991 and  September 17,  1992.   We affirm

based on those opinions.  We add only the following comments.

          On appeal, Brown's  central contention is that  the

district court mischaracterized his fair representation claim

as a state law claim.  The district court determined that the

National Labor Relations Act did not apply to appellant, as a

municipal   employee,   and   that,   therefore,   the   fair

representation claim could only  be brought pursuant to Mass.

Gen.  L.  ch.  150E.   Appellant  argues,  however,  that  by

breaching   its  statutory   obligation   to   provide   fair

representation, the Union violated his  constitutional rights

to  due process of law.  Therefore, he contends, the district

court has  jurisdiction over  the claim.   Furthermore, since

the failure to represent  is a "continuing event," continuing

into  the  present time,  appellant  argues,  the statute  of

limitations  period  has not  yet  begun  to run,  much  less

expired.

          Appellant has failed to  state a federal claim with

respect   to  his   assertion   that  he   was  denied   fair

representation by  the Union.  Therefore,  the district court

did not err in dismissing  his fair representation claim  for

lack of subject matter jurisdiction once it had dismissed all

of  appellant's federal  claims.   The Union's  obligation to

fairly represent appellant, if any, derives solely from state

statutory law.  As the district court stated in its September

17, 1991 Memorandum and Order:

          The   rights   of  public   employees  in
          Massachusetts are governed by  the Public
          Employee  Collective Bargaining  statute,
          Mass. Gen.  L. ch.  150E.  Under  chapter
          150E,   public  employees   may  initiate
          failure to represent actions  with either
          the    Massachusetts   Labor    Relations
          Commission  or  in the  state  court. See
                                                   
          Graham  v.  Quincy  Food Serv.  Employees
                                                   
          Ass'n, 407  Mass.  601 (1990);  Leahy  v.
                                                   
          Local  1526,  American  Fed'n  of  State,
                                                   
          County  & Mun.  Employees, 399  Mass. 341
                                   
          (1987).

There   is   no   federal  constitutional   right   to   fair

representation.1  Therefore, appellant  has failed to state a

                    

1.   As the district court correctly concluded, appellant, as
a municipal employee,  and the Union,  as a municipal  union,
are excluded from the National Labor Relations Act, 29 U.S.C.
  185(a),  and therefore  appellant does not  have a  federal
statutory right to fair representation. 

                             -3-

claim pursuant to    1983 of deprivation of  a constitutional

right by the  Union's alleged breach of its  obligation under

state law to fairly  represent him.  "Mere alleged  misuse or

disregard of state law by state officials does not constitute

a deprivation  of property without constitutional due process

of law." Malachowski v. City of Keene, 787 F.2d 704, 708 (1st
                                     

Cir.)  (citations  omitted),  cert.  denied,  479  U.S.  1022
                                           

(1986).  Thus, the  district court did not err  in dismissing

appellant's fair  representation claim as a  state law claim.

Because  we  find that  appellant failed  to state  a federal

claim, we  need not  decide when the  statute of  limitations

begins to run on appellant's failure to represent claim.

          Affirmed.
                   

                             -4-
                              4